NUMBER 13-14-00047-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                        IN RE ALMA INVESTMENTS, INC.,
                     D/B/A TEXAS ALMA INVESTMENTS, INC.


                      On Petition for Writ of Mandamus
                and Emergency Motion for Stay of Proceedings.


                                MEMORANDUM OPINION

                 Before Justices Rodriguez, Garza, and Perkes
                      Per Curiam Memorandum Opinion1

       Relator, Alma Investments, Inc., d/b/a Texas Alma Investments, Inc., filed a

petition for writ of mandamus and emergency motion for stay of proceedings in the

above cause on January 21, 2014. Through this original proceeding, relator seeks to

set aside the trial court’s order of May 16, 2013 imposing death penalty discovery




       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
sanctions against relator. By emergency motion, relator seeks to stay the jury trial on

damages set to commence today.

       The Court, having examined and fully considered the petition for writ of

mandamus and the emergency motion for stay of proceedings, is of the opinion that

relator has not shown itself entitled to the relief sought. Accordingly, the petition for writ

of mandamus and emergency motion for stay of proceedings are DENIED. See TEX. R.

APP. P. 52.8(a).



                                                                 PER CURIAM

Delivered and filed the 21st
day of January, 2014.




                                                 2